     Case 8:19-cv-01351-JVS-DFM Document 45-1 Filed 10/06/19 Page 1 of 2 Page ID #:1404


1       Louis A. Coffelt, Jr.
2       General Delivery
3       6771 Warner Avenue
4       Huntington Beach, CA 92647
5       email: Louis.Coffelt@gmail.com
6       Phone: (657) 456-3112
7       Pro Se
8                                            UNITED STATES DISTRICT COURT
9                                                for the Central District of California
10      Louis A. Coffelt, Jr.,                               )
11               plaintiff,                                  )             Case No. 8:19-cv-01351 JVS - DFM
12                -v-                                       )
13      Andrew Anagnost, defendant,                          )
14      Pascal W. Di Fronzo, defendant,                      )                    Date: October 21, 2019
15      Autodesk, Inc., defendant,                           )                    Time: 1:30 p.m.
16      Sony Pictures Imageworks, defendant,                 )                    Courtroom: Santa Ana, 10C
17      Sony Corporation of America, defendant, )                                 Hon. James V. Selna
18      Larry Gritz, defendant.                              )
19      _________________________________ )
20

21                                 PLAINTIFF’S REQUEST FOR ORAL ARGUMENT FOR
22      OCTOBER 21, 2019 MOTION FOR EVIDENTIARY HEARING 40 CFR § 78.14 (Dkt. No. 36)
23

24                 Plaintiff, Louis A. Coffelt, Jr. (Coffelt) submits this reply in response to defendants
25      Andrew Anagnost, Pascal W. Di Fronzo, Autodesk, Inc. (Autodesk Defendants), Opposition to
26      Motion for Evidentiary Hearing 40 CFR § 78.14 (Dkt. No. 41) filed September 26, 2019
27      (Autodesk’s Opposition).
28



                 Coffelt -v- Anagnost et. al., Plaintiff’s Reply to Defendants Opposition to Motion for Evidentiary Hearing   1
     Case 8:19-cv-01351-JVS-DFM Document 45-1 Filed 10/06/19 Page 2 of 2 Page ID #:1405


1               Coffelt submits this reply in response to defendants Sony Pictures Imageworks, Sony
2       Corporation of America, Larry Gritz (Sony Defendants), Opposition to Motion for Evidentiary
3       Hearing 40 CFR § 78.14 (Dkt. No. 40) filed September 24, 2019 (Sony’s Opposition).
4

5               On September 26, 2019 Autodesk Defendants Dkt. No. 41 caused further confusion to Coffelt.
6       This further confusion to Coffelt is explained in the appended PLAINTIFF’S REPLY TO
7       DEFENDANTS OPPOSITION TO MOTION FOR EVIDENTIARY HEARING 40 CFR § 78.14
8       p. 4.
9

10              On September 24, 2019 Sony Defendants Dkt. No. 40 caused further confusion to Coffelt.
11      This further confusion to Coffelt is explained in the appended PLAINTIFF’S REPLY TO
12      DEFENDANTS OPPOSITION TO MOTION FOR EVIDENTIARY HEARING 40 CFR § 78.14
13      p. 5.
14

15              Defendants have not had an opportunity to reply to the above identified further confusion
16      to Coffelt. Defendants have not had an opportunity to reply because the further confusion was
17      caused on the date of filing their Opposition.
18

19              For the above reasons, Coffelt requests oral argument for the hearing date
20      October 21, 2019 on Coffelt’s Motion for Evidentiary Hearing Dkt. No. 36.
21

22

23      Date: October 6, 2019                                  By: /s/ Louis A. Coffelt, Jr.
24                                                                          (Plaintiff, Pro Se)
25

26

27

28



                Coffelt -v- Anagnost et. al., Plaintiff’s Reply to Defendants Opposition to Motion for Evidentiary Hearing   2
